Citation Nr: 0126011	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  97-06 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased (combined) evaluation for a left 
knee disability, currently rated 30 percent disabling, in 
combination.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 RO decision which 
granted an increased 30 percent rating for the veteran's left 
knee disability.  The veteran appeals for a higher evaluation 
for the condition.  

Initially that rating was assigned under the provisions of 
Diagnostic Code 5257.  Subsequently, as it was determined 
that there was not "severe" instability, the rating was 
changed.  The rating now assigned is a combined 30 percent 
rating.  There is a 10 percent rating under Code 5257 and a 
20 percent rating is assigned under Code 5258.  This will all 
be explained in greater detail below.  The claim for an 
increase is continued, now as a claim for an increased 
combined rating.

The Board notes certain matters which are not on appeal.  In 
January 1999, the RO denied service connection right knee and 
low back conditions claimed as secondary to the veteran's 
service-connected left knee disability.  The veteran did not 
appeal the adverse determination.  In June 2000, the veteran 
filed an application to reopen the claim, and in August 2000 
the RO denied the claim on the merits.  However, the veteran 
never perfected an appeal of this claim by filing a timely 
notice of disagreement and substantive appeal, and thus the 
matter is not currently before the Board.  38 U.S.C.A. 
§§ 7104, 7105, 7108 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2001); Roy v. Brown, 5 Vet. 
App. 554 (1993).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for equitable 
disposition of the issues addressed by this decision has been 
obtained by the RO.  

2.  The veteran's left knee disorder is manifested by 
subjective complaints of pain, meniscal damage, nearly full 
range of motion, and moderate instability, but no more.  

3.  The service connected left knee disability does not 
present such an unusual picture as to render the application 
of the regular schedular provisions impractical.  


CONCLUSION OF LAW

The criteria for a combined evaluation of 40 percent, but no 
more, for a left knee disability are met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C. § 5100 et. seq. West Supp. 2001)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes, 5256, 5257, 
5258, 5261, 5262 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  As such, the Board will proceed to 
the merits of the case.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  No change in the outcome would be 
possible with additional development, notice, or examination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

Arthritis due to trauma under Code 5010 substantiated by X-
ray findings is rated as degenerative arthritis under 5003.  
Under Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate Code, a rating of 10 percent is 
warranted for each major joint or groups of joints affected 
by limitation of motion, to be combined, not added under Code 
5003.  38 C.F.R. § 4.71a, Code 5003 (2001).  

Under Code 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 10 
percent evaluation will be assigned where the instability is 
slight; a 20 percent will be assigned for moderate 
instability; and 30 percent warranted for severe instability.  

Under Code 5258, an evaluation of 20 percent is assigned 
where the semilunar cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Limitations of 
flexion under Code 5260 are assigned a 10 percent evaluation 
when flexion is limited to 45 degrees; and a 20 percent 
evaluation when flexion is limited to 30 degrees.  A 30 
percent evaluation is assigned under this code when flexion 
is limited to 15 degrees.  Limitations of extension under 
Code 5261 are assigned a 10 percent evaluation when extension 
is limited to 10 degrees; and a 20 percent evaluation when 
extension is limited to 15 degrees.  A 30 percent evaluation 
is assigned under this code when extension is limited to 20 
degrees.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  However, in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The General 
Counsel for VA, in a precedent opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  When the knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  The General Counsel in VAOPGCPREC 9-98 held 
that a separate rating for arthritis could also be based on 
X-ray findings and painful motion under 38 C.F.R. § 4.59.  
See also Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  

A January 1996 MRI study showed a complete tear of the 
anterior cruciate ligament and extensive significant 
abnormality of the posterior horn of the medial meniscus. 
Tri-compartment degenerative changes and small effusion was 
also noted.  

A February 1996 VA hospital record reflects that the veteran 
underwent arthroscopic debridement and open repair of the 
left medial meniscus.  The discharge diagnosis was left 
medial meniscal tear.  

The veteran was admitted to a VA hospital in April 1996 with 
complaints of left knee swelling and pain.  He underwent a 
left knee arthroscopy, synovectomy and posterior horn medial 
meniscectomy.  The discharge diagnoses included left knee 
infection and left knee posterior horn medial meniscal tear.  

During a May 1997 VA social and industrial survey, the 
veteran indicated that he was in constant pain due to his 
service-connected left knee disability.  He stated that 
medication used to treat his left knee symptoms made it 
possible for him to continue his work and social activities 
with some level of comfort.  He said that since his knee 
surgery, he had more pain and could feel changes in the knee.  
He related that he frequently felt that his knee was going to 
give out or that it was going to slip forward.  

A September 1997 VA medical record reflects that the veteran 
reported left knee pain controlled by medication.  The 
veteran had full range of motion of the left knee with 
crepitus.  Mild joint laxity in the anterior drawer was 
shown.  

A September 1997 VA physical therapy consultation report 
shows that the veteran had increased left knee pain.  It was 
noted that the veteran was unable to stand on his left knee 
without support.  His endurance and coordination were within 
normal limits.  Moderate edema of the left knee with no 
warmth was noted.  The knee joint showed palpable exostosis 
and visible atrophy of the vastus medalis oblique.  

On VA examination in February 1998, the veteran indicated 
that he injured his left knee falling in a submarine during 
active service.  He underwent surgery with debridement of 
bone chips and apparent meniscus repair in 1972.  In 1996, 
the veteran reported that he underwent an apparent 
meniscectomy with later sepsis and arthroscopic flushout of 
the joint.  The veteran complained that his knee hurt 
constantly.  He did not report any acute flare-ups but 
remained in constant pain.  The veteran did not use any 
crutches, brace or cane.  Episodes of dislocation or 
subluxation were denied.  It was noted that the veteran was 
able to perform his usual occupation and daily activities.  
On physical examination of the left knee, no obvious swelling 
or deformity was shown.  The veteran demonstrated full 
extension of the left knee at 0 degrees and flexion to 135 
degrees.  All ligaments were intact.  With stress, the 
veteran demonstrated medial joint pain.  The veteran was able 
to stand on his toes and heels and could also squat.  Pain on 
pressure over the patella was noted.  It was noted that X-
rays of the left knee did not show evidence of degenerative 
joint disease.  The diagnosis was status post open and 
arthroscopic surgery of the left knee with internal 
derangement, without degenerative joint disease.  

A private medical record dated in December 1998 shows that 
the veteran was seen complaining of instability of the left 
knee.  The diagnoses included degenerative joint disease of 
the knees, status post meniscus repair of the left knee and 
evulsion of the anterior cruciate ligament.  

On VA examination in September 2000, the veteran reported 
that his left knee was more symptomatic that when it was last 
examined.  He complained of daily aching in the left knee 
which became more evident on prolonged use.  He said that he 
believed that his left knee was unstable and shifted some 
from the lateral to the medial or inside.  He said that the 
knee did not ordinarily swell.  He denied stiffness of the 
left knee but reported some numbness over the anterior and 
anterolateral surface of the knee.  He related that his knee 
had a popping sensation loud enough to hear and he felt often 
that at such time the knee would also lock.  He said that he 
did not have flare-ups and did not use any corrective shoes 
or knee brace for support.  On physical examination, it was 
noted that the veteran had a slight shift when standing erect 
in the left knee patella, slightly away from the area of the 
medial meniscus.  Apparent atrophy above the left knee was 
noted.  No inflammation on palpation of the knee was shown.  
Crepitation was demonstrated on pressing the left patella 
against the kneecap.  Range of motion testing reflected that 
the veteran could extend the left knee to 0 degrees and lock 
but he could not hold the extension against resistance as he 
could on the right, which indicated weakness.  The veteran 
could flex the left knee to 130 degrees.  Minimal instability 
was noted lateral to medial and posterior to anterior.  
Findings were still more abnormal on weight bearing where the 
veteran could do a deep knee bend but had popping with 
discomfort on the left lateral side of his left knee.  
Patellar and ankle jerks were normal and symmetrical, 
bilaterally.  The diagnosis was medical meniscus injury post 
meniscectomy and synovectomy with anterior cruciate ligament 
laxity, pain, lateral to medial laxity painful motion with 
crepitation, with degenerative disease of cartilage without 
arthritic change seen on X-ray.  The examiner commented that 
degenerative changes noted on prior MRI studies coupled with 
physical examination were adequate evidence for a 
determination that degenerative arthritic change was present 
in the left knee.  

Historically, service connection for post-operative residuals 
from a left knee injury was granted in June 1973 RO decision 
with a 10 percent rating.  In an August 1996 RO decision, the 
evaluation for his left knee disability was increased to 30 
percent disabling under Diagnostic Code 5257.  In October 
2000, the RO determined that a 10 percent rating was 
warranted under Code 5257 and a 20 percent rating was 
warranted under Code 5258, for a combined evaluation of 30 
percent for the veteran's left knee disability.  

The Board notes that some medical records including the 2000 
VA examination suggest the existence of left knee arthritis.  
However, other medical records and X-ray studies are entirely 
negative for evidence of arthritis.  Assuming there is left 
knee arthritis, it would be rated based on limitation of 
motion (38 C.F.R. § 4.71a, Codes 5003, 5010), and as 
explained below there is no basis for an increase in the 
current rating based on limitation of motion.  It is 
concluded that the pain noted under Code 5258 would include 
painful motion due to any arthritis that is present.

As noted above, the RO has assigned a 20 percent evaluation 
for the left knee disorder analogously under Code 5258, for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion.  This is the only rating under 
this code.  

The RO has also assigned a separate 10 percent evaluation for 
the veteran's left knee disability analogously under Code 
5257.  In this regard, the Board notes that his left knee 
disability is also manifested by anterior cruciate ligament 
laxity, lateral to medial laxity and evidence of muscle 
atrophy.  In the opinion of the Board, his symptoms more 
nearly approximate the criteria for moderate knee impairment 
associated with recurrent subluxation or lateral instability 
under Diagnostic Code 5257.  Such supports a 20 percent 
rating, but no higher, under Code 5257.  Findings of severe 
knee impairment are not shown.

The Board has considered the applicability of rating the left 
knee disability under Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256.  

In considering the limitation of motion codes, the Board 
notes that the medical evidence of record, including the most 
recent VA examination, shows that the veteran has full 
extension and nearly full flexion of the left knee.  If the 
veteran's left knee disorder were strictly rated under either 
Code 5260 or Code 5261, he would be assigned a noncompensable 
rating.  There is no objective evidence of additional 
limitation of motion of the left knee due to pain on use, and 
certainly not additional limitation to the extent necessary 
for a higher rating under limitation of motion codes.  As 
discussed above, the rating now assigned for the left knee 
disability accounts for the pain and crepitance demonstrated.  
The presence of other factors listed in 38 C.F.R. § 4.45, are 
either not contended or not shown.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the veteran has indicated that he concludes at least 
an 80 percent rating is warranted.  For the reasons set forth 
above, the Board concludes that a combine rating of 40 
percent is warranted.  The Board would be legally precluded 
from signing an 80 percent disorder for knee impairment by 
the provisions of the amputation rule.  See 38 C.F.R. § 4.68.

The Board concludes that the veteran's left knee disability 
is manifested by moderate instability (20 percent) and 
meniscal damage (20 percent) warranting a combined increased 
rating of 40 percent, but no more.  See 38 C.F.R. § 4.25 
(2001), Combined Ratings Table.  The benefit-of-the- doubt 
rule has been considered in making this decision.  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski; 1 Vet. App. 49 (1990).  

The Board notes that the clinical evidence does not reflect 
that the service-connected left knee disability presented 
such an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to warrant an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
particular, the service-connected left knee disability did 
not preclude ambulation nor do it require frequent 
hospitalizations.  


ORDER

A combined 40 percent rating, but no more, for a left knee 
disability (based upon a separate 20 percent rating, but no 
more, for meniscal damage and a separate 20 percent rating, 
but no more, for left knee instability) is granted, subject 
to the applicable regulatory provisions governing payment of 
monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

